DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Response to Arguments
The amendment dated 05/12/2022 is accepted and entered.
Claims 4 and 6-20 are canceled.
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
The phrase “wherein the short guide tube is formed integrally with the container” is considered product-by-process claim and therefore fails to present a persuasive argument for allowability over the prior art of record. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Also, the phrase “integrally formed” can be  interpreted to mean parts which are separately formed and subsequently attached, In re Morris, 127 F.3d 1048 (Fed. Cir. 1997). The prior art as presented fulfills this requirement as detailed in the previous action.


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Medeiros (US 2009/0270822 A1).
Regarding claim 1, Kulikov discloses a urine kit for a male user (urine collecting assembly, Kulikov Fig. 1), comprising: a collector (1), including: a container (3) having a first wall (Kulikov Annotated Fig. 4) and a second wall opposite to the first wall (Kulikov Annotated Fig. 4), and defining a temporary storage space (the interior of 2) between the first and second walls, the first wall facing a user's lower abdomen [0021 and 0024] and defining an opening communicating with the temporary storage space (Kulikov Annotated Fig. 4), the container provided with an outlet tube (at tip 14) communicating with the temporary storage space and extending from the first wall and/or the second wall (Fig. 4); 
and a short guide tube (2) in watertight engagement, since 2 and 3 of Kulikov are connected to prevent flow-back of urine and to keep the pubic area of the patient free of moisture [0013] with a portion of the first wall around the opening (Kulikov Annotated Fig. 4), the short guide tube including a connection section that has a neck portion (Kulikov Annotated Fig. 4) and a grooved portion (Kulikov Annotated Fig. 4), the short guide tube having an inner surface (Kulikov Annotated Fig. 4 “Short guide tube” inner surface) to which the gradient of a tangent thereof changes as being made along the inner the surface, by being along a curved surface such as the interior of the short guide tube. This structure forms an annular surface area with a minimum diameter is formed at the neck portion (Kulikov Annotated Fig. 4), since the neck portion is concave and forms a minimum diameter (Kulikov Annotated Fig. 4); an inflexion surface area (Kulikov Annotated Fig. 4) extending from the neck portion, a first height difference being formed between the neck portion and the inflection surface area such that urine contained in the container is hindered from flowing back across the neck portion (the difference in H1 and H2 Kulikov Annotated Fig. 4), where the rate of change of gradient of a tangent thereof is substantially zero, is formed at the grooved portion (Kulikov Annotated Fig. 4); a flow directing surface area, said area being the interior of the short guide tube past the neck portion which is sloped downwards and would direct urine the same direction, where the gradient of a tangent thereof is negative, extends from the inflexion surface area such that the flow directing surface area bends downward to cause a second difference of height on the inner surface (the difference in H2 and H3 Kulikov Annotated Fig. 4). Kulikov further discloses wherein the short guide tube (2) is formed integrally with the container (3), as they are securely attached to one another (Kulikov Fig. 4, ¶ 0021 lines 17-18).
and a piece of underwear (waistband 16 and belt set 17) including: a main body (17) having a crotch section (at supporting belts 22); and an auxiliary part (fasteners 23, loops 24, hooks 25) disposed in the underwear to define a space between the crotch section of the underwear and the auxiliary part for accommodating (via hinges 10) the container and the short guide tube [0025]. 
Kulikov specifies the invention to be worn with another piece of underwear [0025], but is silent to wherein a first hole is defined at the auxiliary part or the underwear to allow the short guide tube to pass therethrough, and a second hole having a dimension greater than the outlet tube is defined at the auxiliary part and/or the underwear.
Claim 1 is considered product-by-process claim due to the phrase “wherein the short guide tube is formed integrally with the container”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Medeiros, however, teaches a jock strap apparatus for an incontinence device in the same field of endeavor and pertinent to the problem of positioning the device on the body (Medeiros Figs. 1A-H, ¶ 0038-0039). Medeiros teaches piece of underwear (jock strap apparatus 28) including: a main body (28) having a crotch section (at front); and an auxiliary part (holder 22) disposed in the underwear to define a space between the crotch section of the underwear and the auxiliary part for accommodating the device (bag 12); wherein a first hole (at 20) is defined at the auxiliary part or the underwear to allow the device (12) to pass therethrough, and a second hole (holder hole 24) having a dimension greater than the outlet tube (fitting 16) is defined at the auxiliary part and/or the underwear, since 16 of Medeiros fits through the opening 24 (Medeiros Figs. 1A-H, ¶ 0038-0039). Medeiros teaches the apparatus to provide comfort and support and to conveniently empty the device (as motivated by Medeiros ¶ 0010).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the underwear/straps of Kulikov to include the jock strap apparatus/underwear of Medeiros, to provide comfort and support and to conveniently empty the device.

    PNG
    media_image1.png
    1395
    972
    media_image1.png
    Greyscale
Kulikov Annotated Fig. 4

	Regarding claim 2, Kulikov further discloses further comprising a hose (tube 34) and a storage bag (urine collector 12), wherein the hose is adapted to be connected between the outlet tube and the storage bag (Kulikov Fig. 1, ¶ 0029).

Regarding claim 3, Kulikov further discloses wherein the short guide tube (Kulikov Annotated Fig. 4) further includes a main section (Kulikov Annotated Fig. 4) extending from the connection section and located in the temporary storage space (the interior of 2), since part of the main section, specifically below inner horizontal flange 8, is within the catheter/storage space (Kulikov Figs. 4-5, ¶ 0022), the main section being formed with a top downwardly curved edge, since the case is concave (Fig. 5), and a bottom downwardly curved edge, since the flange 8 is concave (Kulikov Annotated Fig. 4, ¶ 0022), the bottom downwardly curved edge being at a level higher than the outlet tube (Kulikov Fig. 4), whereby the urine discharged from a male user flows into the temporary storage space (within 3) via the bottom downwardly curved edge, whereas the urine contained in the temporary storage space is unable to flow back over the bottom downwardly curved edge to enter the short guide tube, since the flange configuration of Kulikov protects from flow-back of urine (Kulikov ¶ 0022, 0032).
Since Kulikov is not necessarily drawn to scale, Kulikov is silent to the downwardly curved edge that has a radius of curvature less than top downwardly curved edge. A steeper curve, or smaller radius of curvature, of the flange 8 will ensure the prevention of flow-back of urine toward the patient. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the downwardly curved edge of the Kulikov/Medeiros device such that it has a radius of curvature less than top downwardly curved edge, to ensure urine cannot flow back to the patient. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulikov in view of Medeiros and further in view of Frenche.
Regarding claims 5, all of the elements of the current invention have been substantially disclosed by Kulikov and Medeiros, as applied above in claim 1. Kulikov provides a flange 8 that extends into the length of the short guide tube (Kulikov Figs. 4-6, ¶ 0022, 0032) but is silent to wherein at least one barrier is provided at an inner surface of the first wall of the container, close to the opening of the container, so that the urine contained in the temporary storage space is blocked from flowing back to the opening of the container, the barrier extending from the inflexion surface area of the short guide tube, the flow directing surface area being formed at the intersection of the short guide tube and the barrier. 
Frenche, however, discloses a male incontinence device in the same field of endeavor (Frenche abstract Figs. 1-3), with a barrier (intermediate wall 20) provided at an inner surface (interior 17) of a first wall (back wall 16) of a container (housing 12) close to the opening of the container (opening 19), so that the urine contained in the temporary storage space is blocked from flowing back to the opening of the container (Frenche Col 4 lines 59-65) and wherein the barrier includes at least one segment (20) extending from a location corresponding to the opening (opening 19) of the container, the segment decreasing in height as extending in a direction opposite to the opening (Frenche Fig. 3, Col 4 lines 12-17, 59-65). Frenche teaches the intermediate wall to direct urine down and into the lower compartment while preventing urine from entering the upper compartment (as motivated by Frenche Col 4 lines 59-65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a barrier as an extension of flange 8 that decreases in height on the inside of the short guide tube of Kulikov/Medeiros positioned extending from the inflexion surface area of the short guide tube, as suggested by Frenche, to direct urine down, and in doing so the flow directing surface area is formed at the intersection of the short guide tube and the barrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781